FILED IN                                                                                                PD-0072-1
COURT OF CRIMINALAPPEALS                                                                      COURT OF CRIMINAL APPEAL
                                                                                                           AUSTIN, TEXA
       July 24, 2015                                                                        Transmitted 7/24/2015 11:17:16 Af
                                                                                              Accepted 7/24/2015 11:32:37 Af
   ABELACOSTA, CLERK                 TQ THE COURT OF CRIMINAL APPEALS                                           ABEL ACOST,
                                                                                                                       CLER
                                             OF THE STATE OF TEXAS



           JAMES LEMING
                             Appellant
                                                                                                                a\6
               V.                                                §       CASE NO. PD-0072-15
                                                                         TRIAL COURT NO. 41799-B
           THE STATE OF TEXAS
                             Appellee                            §


               MOTION FOR LEAVE TO FILE CORRECTED RESPONSE TO STATE'S BRIEF


           TO THE HONORABLE COURT OF CRIMINAL APPEALS:


                       Comes Now the Appellant, JAMES LEMING, by and through his counsel, Clement

           Dunn, and respectfully seeks leave to file his corrected Response to State's Brief, to replace the

           Response to State's Brief filed in this cause on July 21, 2015. The corrected Response to State's

           Brief contains corrections and clarifications only; it does not differ in substance from the

           previously filed Response to State's Brief. No additional issues or arguments are set forth. This

           counsel respectfully submits the filing of the corrected Response to State's Brief is necessary to

           maintain the standards of professionalism and appellate representation to which the Court is

           entitled.



                                                                         RESPECTFULLY SUBMITTED,



                                                                             //ss//   Clement Dunn
                                                                         Attorney for Appellant
                                                                         140 E. Tyler Street, Suite 240
                                                                         Longview, TX 75601
                                                                         (903) 753-7071 Fax (903) 753-8783
                                                                         State Bar # 06249300
                                CERTIFICATE OF SERVICE


       As Attorney of Record for Defendant, I do hereby Certify that a true and correct copy of

the above and foregoing document was this date provided to the Attorney for the State.

       Date: July 24, 2015


                                                               //ss//   Clement Dunn-
                                                           Attorney for Appellant
                         TO THE COURT OF CRIMINAL APPEALS
                                  OF THE STATE OF TEXAS



JAMES LEMING
               Appellant

                                                               CASE NO. PD-0072-15
                                                               TRIAL COURT NO. 41799-B
THE STATE OF TEXAS
               Appellee                               §

                                             ORDER


       BE IT REMEMBERED, that on the                day of                         , 2015, came

on to be considered the above and foregoing Motion for Leave to File Corrected Response to

State's Brief. After consideration of the same, it is the opinion of the Court that Appellant's

Motion be:


       ( )     GRANTED, and the present cause is hereby extended until

               2014.


       ( )     DENIED, to which ruling the Appellant excepts.

       ( )     SET FOR HEARING ON THE                     day of                      ,2015, at

                       o'clock      .

       SIGNED:




                                                               JUDGE PRESIDING